2022 IL App (1st) 220219-U

                                                                        SECOND DIVISION
                                                                         September 27, 2022

                                       No. 1-22-0219

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in
the limited circumstances allowed under Rule 23(e)(1).
____________________________________________________________________________

                                   IN THE
                       APPELLATE COURT OF ILLINOIS
                               FIRST DISTRICT
____________________________________________________________________________

In re O.S.-F.,                             ) Appeal from the Circuit Court
                                           ) of Cook County.
       Minor/Respondent-Appellee           )
                                           )
(The People of the State of Illinois,      )
                                           ) No. 18 JA 346
       Petitioner-Appellee,                )
                                           )
v.                                         )
                                           )
David F.,                                  ) The Honorable
                                           ) Maxwell Griffin, Jr.,
      Father/Respondent-Appellant).       ) Judge Presiding.
____________________________________________________________________________

                 PRESIDING JUSTICE FITZGERALD SMITH delivered the judgment of the
                 court.
                 Presiding Justice Lavin and Justice Howse concurred in the judgment.


                                            ORDER

              HELD: Trial court’s findings of unfitness on each of three statutory grounds
      under the Illinois Adoption Act affirmed, as the State proved with clear and convincing
      evidence that respondent failed to maintain a reasonable degree of interest, concern, or
      responsibility; he behaved in a depraved manner; and he failed to make reasonable efforts
      to correct the conditions that were the basis for the removal and/or failed to make
      reasonable progress toward return during certain specific nine-month periods (750 ILCS
      50/1(D)(b), (i), (m) (West 2018)).
     No. 1-22-0219



¶1           This cause of action arises from the State’s petition for adjudication of wardship of

         minor/respondent-appellee, O.S.-F. (O.). Respondent-appellant David F. (respondent) is the

         biological father of O. Following adjudicatory and dispositional hearings, the trial court

         found O. neglected due to injurious environment and respondent unfit pursuant to three

         separate statutory grounds; the court terminated parental rights upon a best interest

         determination and placed O. in the guardianship of the Department of Children and Family

         Services (DCFS) with the right to consent to adoption. This appeal is made solely by

         respondent and challenges only the unfitness findings. 1 He contends that the trial court’s

         findings of unfitness on each of the statutory grounds were against the manifest weight of the

         evidence, arguing essentially that he was not referred or provided services for reunification

         and, alternatively, that he made substantial progress and completed all required services in

         spite of this. He asks that we reverse the findings and order of unfitness. The State and O.’s

         public guardian have filed appellee briefs. For the following reasons, we affirm.

¶2                                                 BACKGROUND

¶3            O. is a boy who was born on August 2, 2011. In April 2018, when O. was six years old,

         the State filed a petition for adjudication of wardship, alleging that he was neglected because

         his environment was injurious to his welfare (705 ILCA 405/2-3(1)(b) (West 2018)), and

         abused based on a substantial risk of physical injury other than accidental means (705 ILCS

         405/2-3(2)(ii) (West 2018)). The petition stated that O.’s mother had a prior indicated report


     1
       We note for the record that at the inception of this cause in our Court, respondent’s appeal was consolidated with
     that of O.’s biological mother, Margaret S., regarding the same orders issued by the trial court. However, their
     causes were later severed by order of this Court; mother’s appeal proceeded separately and was recently affirmed.
     See In re O.S.-F, 2022 IL App (1st) 220218-U (unpublished summary order pursuant to Illinois Supreme Court Rule
     23(c)(2), (4) (eff. Jan. 1, 2021)). We refer to her herein only when necessary to present a complete factual
     background for the instant decision.
                                                              2
     No. 1-22-0219



        for close confinement, a significant history of abusing controlled substances, was currently

        incarcerated and charged with possession of a controlled substance, her paramour with whom

        she resided had a history of abusing controlled substances, and she had been uncooperative

        with DCFS. The petition further alleged that respondent had a history of domestic violence

        and was also currently incarcerated, without the option of bond, and charged with the

        attempted murder of his paramour.

¶4         DCFS prepared an integrated assessment (IA) report detailing the family’s social history

        and service recommendations for both parents. With respect to respondent, a licensed

        clinical social worker and an assigned caseworker conducted his interview for the report at

        Cook County jail. At the outset, it was noted that respondent was readily engaged in the

        interview, but presented as a “poor historian,” was “vague,” and provided information that

        conflicted with other records and sources. Respondent’s family was noted to have a history

        of mental health symptoms, substance abuse, and possible domestic violence. He and O.’s

        mother were married at the time of O.’s birth, but then had two intact family cases due to

        substance use and mental health issues. When O. was born, he experienced methadone

        withdrawal symptoms and respondent behaved “in an aggressive manner” toward him. Both

        respondent and O.’s mother were diagnosed with bipolar disorder, and a note in the report

        stated that doctors working with respondent at that time found him to have symptoms of

        mania including impulsivity, pressure speech, flights of ideas and paranoia, and that he

        changed quickly in mood from calm to confrontational; respondent was not receiving

        treatment. Respondent denied any domestic violence in his relationship with O.’s mother;

        however, O.’s mother reported that, following O.’s birth, respondent hit her while he was

                                                    3
     No. 1-22-0219



        intoxicated and she obtained an order of protection against him, and collateral sources

        reported additional domestic violence instances in that relationship. After being assessed at

        that time (during O.’s infancy), respondent agreed to participate in recommended family

        services, but never did.

¶5         The IA report further detailed that respondent left O.’s mother and began a relationship

        with his paramour, Ms. H.; she had a daughter from a previous relationship, and respondent

        and Ms. H. then had a son of their own. According to the report, a significant incident took

        place in February 2018 between respondent, Ms. H., and the two children in their home.

        Respondent, while intoxicated, became angry with Ms. H. and punched her in the face and

        kicked her repeatedly until she lost consciousness. He also bit her on her nose, on both arms,

        and in her vaginal area, and he hid her phone so she could not call for assistance. He then got

        a gun and pointed it at Ms. H. and their son, who was one-year old at the time, stating that he

        would “ ‘kill you all’ ” and that “ ‘no one is leaving this house.’ ” He allegedly pulled the

        trigger repeatedly, but the gun malfunctioned. He then struck Ms. H. in the face with the gun

        repeatedly. Respondent also “aggressively pushed” Ms. H.’s three-year-old daughter when

        she tried to intervene. Ms. H. was able to flee the apartment, but respondent followed her

        and pushed her down a flight of stairs. Police arrived and found Ms. H. “ ‘banging on the

        window [from inside the apartment] crying out for help.’ ” Police also found blood all over

        the apartment, on Ms. H. and on both of the minor children. Ms. H. suffered a broken nose,

        broken facial bones, bruising and swelling of her eye, bruising on her neck from being

        strangulated, and her body was covered in bite marks; she required surgery for her injuries.

        Police reported to have responded to domestic disputes between respondent and Ms. H.

                                                     4
     No. 1-22-0219



        multiple times within that past year, at least one of which resulted in Ms. H. having a black

        eye. Following this incident, respondent was arrested and charged with the attempted murder

        of Ms. H.

¶6         During his IA interview, respondent stated (contrary to police and police reports) that

        there were no occurrences of domestic violence between Ms. H. and him prior to the

        February 2018 incident. He explained that his interactions with her amounted to “ ‘normal

        stuff’ ” between the couple and that police officers “ ‘made [the February 2018 incident] out

        to be much worse than it was’ and had ‘scared her into making it sound like the end of the

        world.’ ” Additionally, he admitted that he had been arrested a number of times in the past,

        had been convicted of possession of a controlled substance (heroin), received methadone

        treatment sometimes, and often drank. He did not find treatment programs to be beneficial

        for him, as he did not like to be around others with addictions. With respect to his mental

        health issues, he reported that he did not believe his bipolar diagnosis was appropriate but,

        rather, that his drug withdrawal symptoms were mistaken for bipolar disorder and/or that his

        “bipolar behavior” was solely the result of his drug use and his “ ‘being a punk.’ ” He stated

        that he would be open to participating in psychological or psychiatric assessment upon his

        release from jail, but he did not want to participate in any such service now as he did not trust

        the mental health staff at the jail. Respondent reported his love and desire to reunify with O.,

        along with his desire for O. to visit him in jail to deter him from future criminal behavior.

¶7         The IA report concluded by ordering the following services for respondent as essential

        for reunification with O.: substance abuse assessment and treatment with frequent random

        urinalysis and with providers aware of his history of falsifying toxicology testing of urine

                                                      5
     No. 1-22-0219



         samples, individual therapy, psychiatric assessment and medication monitoring, domestic

         violence and parenting coaching, and future consideration for family therapy (upon release).

         It further concluded that a clinical staffing was required to determine if it was in O.’s best

         interest to visit respondent during his incarceration, and mandated that any visitation ordered

         should be closely supervised.

¶8            On October 23, 2018, the trial court entered an adjudication order finding O. to be

         neglected due to injurious environment, based on his mother’s arrest for possession of a

         controlled substance and admitted daily heroin use, respondent being in jail, and O. lacking a

         legal caretaker. On the same day, it also entered a disposition order finding respondent

         unable for some reason other than financial to care for, protect, train, or discipline O. 2 The

         court initially set a permanency goal of return home in 12 months and ordered DCFS to

         provide services consistent therewith. However, following a second permanency hearing in

         May 2021, the court changed that goal to substitute care pending a determination on

         termination of parental rights. It found that mother and respondent had “not made substantial

         progress toward return home [of O.] over a sustained period of time.” It further found that

         there was no reason to believe O. would be able to be returned home “in the reasonably near

         future;” that O. has been in a non-relative, pre-adoptive foster home; and that respondent was

         still in prison. The court declared that DCFS “has made reasonable effort in providing

         services to facilitate achievement of the permanency goal,” and concluded that placement of

         O. was necessary and appropriate.



     2
       Mother was likewise found unable for some reason other than financial to care for, protect, train, or discipline O. in
     this same order.
                                                                6
       No. 1-22-0219



¶9           In August 2021, the State sought the appointment of a guardian with right to consent to

          adoption for O. In its motion, the State alleged that respondent was unfit pursuant to three

          grounds of the Illinois Adoption Act (Adoption Act) (750 ILCS 50/1(D) (West 2018)): that

          he failed to maintain a reasonable degree of interest, concern, or responsibility under

          subsection (b); he behaved in a depraved manner under subsection (i); and he failed to make

          reasonable efforts under subsection (m) to correct the conditions that were the basis for the

          removal and/or failed to make reasonable progress toward return of O. during the specific

          nine-month periods of October 23, 2018 to July 23, 2019; July 23, 2019 to April 23, 2020;

          April 23, 2020 to January 23, 2021; and/or August 1, 2020 to May 10, 2021.

¶ 10         With respect to respondent’s unfitness, the following evidence was presented at the

          subsequent hearing. First, the State sought to admit group Exhibit 1, which consisted of four

          items. Items 1A through 1C were certified convictions of respondent’s felony drug

          convictions from 2002, 2005, and 2007, and item 1D was a certified criminal file with

          respect to the February 2018 incident between respondent and Ms. H. for which he was

          currently incarcerated. While respondent did not contest the admission of 1A through 1C, he

          did object to the admission of 1D, stating that, unlike the others, it was not a certified

          statement of conviction but appeared to be simply “a copy of the court file.” He insisted that

          it did not state any convictions and contained handwriting from an unidentified author along

          with matters other than a certified statement of conviction and, thus, constituted inadmissible

          hearsay. In response, the State argued that while 1D did not look like the other items (1A

          through 1C), it clearly showed the court clerk’s certification, all the charges against

          defendant resulting from the February 2018 incident, his plea of guilty to the second listed

                                                        7
       No. 1-22-0219



          charge of class 2 felony for aggravated domestic battery, and his sentence of four years in

          prison. The trial court allowed the admission of all the items in group Exhibit 1, overruling

          respondent’s objection to 1D.

¶ 11         In addition to this documentary evidence, testimony was elicited from child case

          managers Elodie Betend and Abigail Fernandez. Betend worked at Jewish Children and

          Family Services (JCFS) and later transferred to Hephzibah Children’s Association (HCA);

          she was involved in O.’s case while employed at both. She was first assigned to O. at JCFS

          when the permanency goal was return home within 12 months, and she reviewed the IA

          report, service plan, and other documentation including case files and notes. Betend testified

          that when she was assigned, respondent was in jail and remained there throughout the

          majority of her involvement, and there were no visits being conducted between him and O. at

          that time. Eventually, a staffing took place regarding the propriety of visitation, and Betend

          testified that a clinical decision letter was prepared. That letter, which was admitted into

          evidence, detailed that several JCFS supervisors on the case, along with O.’s clinician, found

          that visitation with respondent would be harmful to O., who had, of late, expressed increased

          thoughts of self-harm, suicide, and fear regarding respondent.

¶ 12         Betend stated that because of respondent’s incarceration, she was unable to make direct

          service referrals for him to/for service providers, particularly those approved by her agency

          as meeting the required standards for services, since they were all outside providers. She

          averred that while she did not give the prepared case service plans to respondent directly

          since he was in jail, she did provide them to his attorney of record. She further averred that

          she did not converse with respondent about the plans over the phone, because he would call

                                                       8
       No. 1-22-0219



          her agency early in the morning before she began work; she would attempt to call him back

          during work hours but could not reach him. She did speak to him directly about the plans

          and required services during court hearings concerning O. However, she testified that

          respondent would be “very agitated” and “very aggressive” in person during their

          conversations and would “talk over” her, making it “very difficult to communicate.”

¶ 13         Betend further testified that, although she left JCFS in January 2020 and went to HCA,

          she was again assigned to O.’s case when it was transferred there in May 2021. She stated

          that in June 2021, she had a conversation with respondent, who was still in jail, during which

          he told her he would be paroled at the end of the month and wanted to engage in

          recommended services. Betend stated that respondent also told her he would provide her

          certificates showing the many services he completed while incarcerated.

¶ 14         On June 30, 2021, Betend attended a staffing with, among others, respondent who had

          now been released from jail, his attorney, and Dr. Michael Fields, who identified himself as

          respondent’s counselor and therapist. Betend again noted, however, that because respondent

          had been incarcerated, no referrals for him had been made to a specific provider, nor were

          any documents regarding O.’s case—including the IA report containing the recommended

          services for respondent’s reunification with O., service plans, or other agency reports—ever

          tendered to any service provider for respondent. Accordingly, Betend offered to identify and

          connect respondent with service providers, but he told her he did not trust her and would find

          his own. Betend made note of this and told respondent that she would accordingly need

          signed releases so that information could be provided to the service providers he chose and

          they could communicate with her. Betend testified that respondent told her he was not

                                                      9
       No. 1-22-0219



          willing to give her the information she needed to obtain releases and speak to his providers,

          and instead told her to contact Dana Lawrence, his assigned caseworker upon parole.

          Betend, however, could not speak to her without a release either, and again asked respondent

          in July 2021 for the necessary releases. Respondent again told Betend not to speak to him,

          but only to Lawrence and his attorney. Betend’s notes confirmed she contacted respondent’s

          attorney and was eventually able to obtain some releases; she was not, however, ever able to

          obtain one from respondent for Cook County jail or any services he allegedly received there.

          Betend additionally stated that respondent continued to refuse to engage in any conversation

          with her directly regarding any services. For example, a situation occurred regarding

          respondent’s residence; Betend testified she had to conduct a search to find an address for

          him as he would not provide it to her, and then discovered he was not living there upon his

          parole. Respondent subsequently provided Betend with a different address and then told her

          to contact Lawrence, as he was “too busy” to speak with Betend himself and that is why he

          had “hired” Lawrence.

¶ 15         Betend recounted that, again, she had not provided a copy of the IA report to any service

          provider for respondent while he was incarcerated, as she was unable to do so since he was

          incarcerated. She did, however, provide a copy to Lawrence once respondent was paroled

          and after he had provided Betend with a release. Betend stated that she was never provided a

          name or entity with whom to communicate from respondent or anyone regarding his services

          while he was in jail, and that any service provider would need the IA report to assist

          respondent in completing the required services. Betend noted that Cook County jail

          generally offered some services, but it was uncertain whether they met the criteria required

                                                      10
       No. 1-22-0219



          for respondent. She eventually did obtain the certificates respondent had promised showing

          service he allegedly completed while in jail. However, upon her review of them, she

          determined that respondent was still in need of all the services recommended to him,

          including individual therapy, a domestic violence assessment, a substance abuse assessment,

          parenting services and a psychiatric assessment, and there was no recommendation from any

          service provider that visitation between respondent and O. was now appropriate. Betend

          explained that she called the jail several times, but no one returned her calls and she was thus

          unable to verify or determine what the services respondent participated in entailed or whether

          they met the criteria for reunification with O. pursuant to the IA report. For example, while a

          certificate indicated that respondent participated in therapy, he provided Betend with no

          information detailing the type of therapy or whether it was the type required by the IA report.

          Betend also testified that she has been unable to monitor respondent’s sobriety, particularly

          since his release.

¶ 16          Fernandez testified that she worked at JCFS and took over O.’s case in February 2020.

          She participated in a transitional staffing with Betend before her departure and reviewed,

          among other pertinent records, case notes and the IA report, which included the services

          identified for respondent. She affirmed that respondent was incarcerated during her entire

          involvement in the case and, as such, she was not in a position to make service referrals for

          him, as the potential providers were all outside providers. She was able to have contact with

          respondent via an IPhone every couple of months, as organized through the jail and

          coordinators; during this time, Fernandez discussed services with respondent, who promised

          he would mail her certificates of completion, but she never received any. Fernandez

                                                       11
       No. 1-22-0219



          continued to ask respondent for these certificates and was never able to identify or speak with

          any service providers for any services in which respondent said he engaged. Like Betend,

          Fernandez averred there was no visitation between respondent and O. when she was on the

          case and that this was supported by a clinical decision. There were also notations that

          respondent had been inappropriate with O. during phone calls between the two. She

          described that respondent had sent her some letters intended for O.; she shared these with her

          supervisor, who passed them on to O.’s clinicians to determine their appropriateness. She

          testified that the letters were never sent to O.

¶ 17          Fernandez further testified that in October 2020, during a video call with respondent, they

          again discussed services and respondent quickly waved some papers across the screen

          claiming they were certificates of completion and read some things off of them, of which

          Fernandez made note; however, again, he did not provide these to her and, thus, she could

          not verify them. Also, during this video call, Fernandez showed respondent a video of O. O.

          had discussed with Fernandez that he wanted to talk to the judge in his case, so he decided to

          make a video as a means to do so and gave it to Fernandez. As Fernandez anticipated

          presenting this to the court, she first wanted to show it to respondent. In the video, O.

          expressed his desire to be adopted by his foster family. Fernandez stated that respondent was

          very upset and, after watching it, expressed his belief that O. had been coerced by those

          involved in the case, including JCFS, the foster parents and various doctors. Fernandez

          averred that when she left JCFS in November 2020, the services required of respondent were

          still necessary and outstanding.



                                                        12
       No. 1-22-0219



¶ 18         Respondent testified on his own behalf. He stated that he was incarcerated when he

          learned that O. had been removed from his mother’s care. He recalled participating in the IA

          interview while in Cook County jail, but averred he was not contacted again nor ever

          received any service plans while incarcerated even though he attempted to contact JCFS

          repeatedly. However, respondent admitted that he did receive service plans each time he

          went to court for this case, and that he met with Betend there and discussed services with her.

          He also admitted that he was fully aware of the services required of him for reunification.

          According to him, these included “[d]omestic violence, individual therapy, group therapy,

          trauma-informed therapy, parenting classes, a whole litany of stuff.” He averred that he

          “attempted to do all these things and [he] did” them all, despite JCFS’ failure to provide

          service referrals. Respondent recounted that he attended “a rotating schedule of different

          counseling and therapy classes” while incarcerated, including group and individual therapy,

          art therapy, Narcotics- and Alcoholics-Anonymous meetings, and “parenting-type classes.”

          He also described at length that he took part in college classes, “chess classes,” a statistics

          and analysis class, a poetry class, a theology class, a “restorative justice program” and others.

          He averred that he completed these and received certificates. The certificates, which were

          those he eventually provided to Betend, were submitted to the court. Respondent expressed

          that he did all this in an effort to improve himself, “get [his] life together,” and “meet the

          terms of the integrated assessment.” He also averred that he remained sober while

          incarcerated and has maintained his sobriety. Finally, with respect to his contact with O., he

          recounted that before he was incarcerated, he shared 50/50 custody of O. with O.’s mother

          and they engaged in many activities together. He then had regular contact with O. while he

                                                        13
       No. 1-22-0219



          was incarcerated but before JCFS became involved, including telephone calls and video

          visits. He averred, however, that after JCFS became involved, he had no contact with O.; for

          example, he wrote letters to O. and would send them to Betend and/or Fernandez, but never

          heard back from O.

¶ 19         On cross-examination, respondent admitted to the February 2018 incident, acknowledged

          two children were present during it, and confirmed that he broke Ms. H.’s nose and skull.

          However, he refused to admit that he caused any injury to her vaginal area. He further

          insisted this was the first instance of domestic violence between him and Ms. H., and that he

          did not consider any arguments he had with her previously to constitute domestic violence.

          Similarly, he stated that “[t]here was never any domestic violence” with O.’s mother and

          whatever report she made to the contrary “was clearly not real.” When asked if he was aware

          that the IA report contained information about instances of domestic violent between him and

          O.’s mother and him and Ms. H., respondent stated that “there’s all kinds of information

          that’s erroneous in that integrated assessment that I couldn’t do anything about.,” and

          instances of such violence detailed therein “never happened” and were “completely

          fabricated” because he otherwise would have been charged accordingly but never was. He

          admitted that while incarcerated, he participated in a zoom call with Fernandez, a DCFS case

          management review meeting, and a parenting team meeting.

¶ 20         At the close of the hearing, the court issued its ruling regarding fitness. It noted that

          during his IA assessment, respondent denied and/or minimized his “unhealthy” behavior

          towards O.’s mother and Ms. H., and how this would impact O. It also detailed the services

          respondent was assessed to need, all of which were noted in the IA report. And, it

                                                       14
       No. 1-22-0219



          acknowledged the testimony of Betend and Fernandez, O.’s two primary caseworkers. Based

          on all that was presented, the court held that the State “met its burden of proof by clear and

          convincing evidence that” respondent was unfit. In support of its determination, the court

          pointed out that although respondent was incarcerated, this did not relieve him of his

          obligation to engage in services. With respect to these, it noted that the services assigned

          were designed specifically to address the needs that were established in the IA report for this

          particular case. While the court acknowledged the certificates of participation presented by

          respondent with respect to “various services,” it cited that it had “no way *** to tell exactly

          what was addressed in these services and no meaningful way *** to assess that any of the

          service needs that were identified in the integrated assessment were addressed through these

          services.” Accordingly, the court, noting respondent’s diligence in attending the classes he

          did, stated it could not find that he failed to make reasonable efforts to correct the conditions

          that were the basis of O.’s removal. However, it concluded that, despite this, “there is no

          evidence or insufficient evidence to suggest that he had made reasonable progress towards

          return” of O. during the specified time periods.

¶ 21         Next, the court discussed the element of a finding of unfitness based on depravity. With

          respect to this ground, it found defendant unfit and that the State had met its burden to show

          depravity via respondent’s convictions. Citing that this ground encompasses a rebuttable

          resumption, the court went on to discuss respondent’s evidence to the contrary, namely, his

          rehabilitation attempts and his understanding of his wrongful actions. The court stated,

          however, that “there is not a report of any kind that I have been tendered from any type of

          clinician that establishes that [respondent] has made progress, has addressed the numerous

                                                       15
       No. 1-22-0219



           issues raised in the integrated assessment *** [or shows that respondent] has been

           rehabilitated.” Therefore, because the court had not “been given evidence that is sufficient to

           rebut the presumption,” it concluded that respondent was unfit based also on depravity.

¶ 22           Finally, the court found respondent unfit based on a third ground, his failure to maintain a

           reasonable degree of interest, concern, or responsibility as to O. The court stated that while

           one could say this was due only to his incarceration, it made clear his incarceration was due

           to his own actions and that he was responsible for their consequences, including any inability

           that may have result from it in “fulfilling his responsibility to” completing services in order

           to reunify with O.

¶ 23           A best interest hearing followed. Briefly,3 the testimony and evidence presented

           demonstrated that O. was placed in a non-relative foster home in 2018 and has remained

           there since. The home is safe and appropriate and there are no signs of abuse or neglect. O.

           attends school, receives special education services and has an individualized education plan.

           O.’s medical needs are being met, and he engages in individual therapy and medication

           monitoring. Foster parents have a close and bonded relationship with O. and have expressed

           a desire to adopt him. O. has expressed to his caseworkers that he does not want to leave his

           foster home but, instead, wants to live with his foster parents forever. At the end of the

           hearing, the court concluded that it was in O.’s best interest to terminate parental rights and

           placed him in DCFS guardianship with the right to consent to adoption.

¶ 24                                                    ANALYSIS



       3
        As respondent does not appeal the best interest determination, only a limited summary of what occurred is
       necessary.
                                                               16
       No. 1-22-0219



¶ 25         As noted, respondent’s sole contention on appeal is that each of the trial court’s three

          separate findings of unfitness were all against the manifest weight of the evidence, for

          various reasons. He asserts that accordingly, this Court should reverse all of those findings.

          We disagree.

¶ 26         At the outset, we wish to make one legal principle very clear. It is well established that

          the grounds for finding parental unfitness under section 1(D) of the Act stand independently

          of each other. See In re Jaron Z., 348 Ill. App. 3d 239, 259 (2004); In re E.O., 311 Ill. App.

          3d 720, 726 (2000). A finding under any one of the grounds listed in section 1(D), standing

          alone, is sufficient to establish unfitness. See In re Gwynne P., 215 Ill. 2d 340, 349 (2005).

          Accordingly, when a trial court makes a finding of unfitness under one of its grounds, we

          may affirm that finding of unfitness regardless of the court’s findings with respect to any

          other ground asserted in the petition at issue. See Jaron Z., 348 Ill. App. 3d at 259, citing

          E.O., 311 Ill. App. 3d at 726, and In re C.L.T., 302 Ill. App. 3d 770, 772 (1999) (“a finding

          of parental unfitness may be based on evidence sufficient to support any one statutory

          ground” (emphasis in original)).

¶ 27         Having made this clear, we now turn to the merits of the instant appeal.

¶ 28         Respondent first asserts that the trial court’s finding of unfitness pursuant to ground (m)

          was against the manifest weight of the evidence because he was not referred to or provided

          services and, thus, was not afforded the opportunity to make the requisite progress required

          for reunification. Principally, he alleges that DCFS and the agencies assigned to this matter

          never identified services and service providers for him, did not inform him that any services

          he received on his own needed to be specifically designed to address the concerns noted in

                                                       17
       No. 1-22-0219



          the IA report, and never provided a copy of that report to anyone in order for him to receive

          services. He then alternatively insists that, despite their “abdicat[ion of their] responsibility

          to the family for the goal of reunification by failing to provide [him] with any services

          whatsoever,” should we find that such services were provided, he did, indeed, make “the

          requisite progress” for which he is entitled to reversal pursuant to ground (m).

¶ 29         Subsection (m) of section 1(D) of the Adoption Act examines the "reasonable efforts"

          and "reasonable progress" a parent must make toward the return of the child during any nine-

          month period following the adjudication of neglect or abuse. See 750 ILCS 50/1(D)(m)

          (West 2018); In re S.J., 407 Ill. App. 3d 63, 67 (2011). "Reasonable efforts" relates to the

          correction of the conditions that led to the child's removal from the parent and are adjudged

          on a subjective basis upon a consideration of what is reasonable for that particular parent.

          See In re Jacorey S., 2012 IL App (1st) 113427, ¶ 21; In re Daphnie E., 368 Ill. App. 3d

          1052, 1066-67 (2006). Under this analysis, the court must determine whether he has made

          earnest and conscientious strides toward making the cited corrections. See In re D.F., 332

          Ill. App. 3d 112, 125 (2002). In the instant cause, as respondent points out and the record

          makes clear, the trial court, with respect to reasonable efforts, concluded as follows: “I

          cannot say that [respondent] failed to make reasonable efforts to correct the conditions that

          were the basis for the removal” of O. In support, the court noted the many classes

          respondent took and activities in which he participated, verified by several certificates.

          Obviously, respondent does not challenge this finding, and neither do the State nor the public

          guardian on appeal. We mention this here because, we, too, would agree that respondent did,

          indeed, make reasonable efforts to correct the conditions that were the basis of O.’s removal.

                                                        18
       No. 1-22-0219



          Respondent testified at length that he tried to better himself while incarcerated by taking

          college classes, addressing his substance abuse issues, and participating in other programs,

          including poetry, theology, and chess as a means to change his past behaviors. None of this

          is lost on us; we both commend and praise respondent for the efforts he made in light of the

          circumstances in which he found himself.

¶ 30         However, ground (m) does not only focus on a parent’s reasonable efforts but,

          conjunctively, includes a review of his “reasonable progress” toward return home of the

          child, as well. Separate and distinct from reasonable efforts, "reasonable progress" relates to

          the amount of progress measured from the conditions existing at the time of removal and,

          thus, is adjudged, unlike reasonable efforts, on an objective basis. See Jacorey S., 2012 IL

          App (1st) 113427, ¶ 21; Daphnie E., 368 Ill. App. 3d at 1067. It focuses on the steps the

          parent has taken toward the goal of reunification. See D.F., 332 Ill. App. 3d at 125; accord

          In re C.N., 196 Ill. 2d 181, 214-16 (2001). Under this analysis, a court examines the parent's

          compliance with the service plans and directives in light of the conditions that led to removal,

          as well as subsequent conditions that would prevent the court from returning custody to the

          parent. See Jacorey S., 2012 IL App (1st) 113427, ¶ 21. In fact, a parent’s compliance with

          service plans and court directives has been called the “benchmark for measuring” reasonable

          progress in relation to ground (m). C.N., 196 Ill. 2d at 214-16. Some demonstrable

          movement toward the goal of reunification on the part of the parent is required. See C.N.,

          196 Ill. 2d at 211. Ultimately, it is when it can be concluded that the child's return to the

          parent in the near future is feasible that reasonable progress may be determined to have been



                                                       19
       No. 1-22-0219



          achieved by the parent. See Daphnie E., 368 Ill. App. 3d at 1067; accord Jacorey S., 2012 IL

          App (1st) 113427, ¶ 21.

¶ 31         In examining a decision to terminate parental rights based on questions regarding

          reasonable progress, the reviewing court will defer to the trial court's disposition, as this

          involves factual findings and credibility assessments that the trial court is in the best position

          to determine. See Jacorey S., 2012 IL App (1st) 113427, ¶ 19; In re Deandre D., 405 Ill.

          App. 3d 945, 952 (2010). Thus, the trial court's decision will not be disturbed unless it is

          against the manifest weight of the evidence. See Jacorey S., 2012 IL App (1st) 113427, ¶ 19;

          Deandre D., 405 Ill. App. 3d at 952; accord C.N., 196 Ill. 2d at 208. This occurs only when

          the opposite conclusion is clearly evident from a review of the evidence presented. See

          Jacorey S., 2012 IL App (1st) 113427, ¶ 19; Deandre D., 405 Ill. App. 3d at 952; accord

          Gwynne P., 215 Ill. 2d at 354. In addition, we note that " ' "[e]ach case concerning parental

          unfitness is sui generis, requiring a close analysis of its individual facts; consequently,

          factual comparisons to other cases by reviewing courts are of little value." ' " Jacorey S.,

          2012 IL App (1st) 113427, ¶ 19, quoting In re Konstantinos H., 387 Ill. App. 3d 192, 203

          (2008), quoting Daphnie E., 368 Ill. App. 3d at 1064; accord Gwynne P., 215 Ill. 2d at 354.

          There is a “strong and compelling presumption in favor of the result reached by the trial

          court” in child custody cases. Connor v. Velinda C., 356 Ill. App. 3d 315, 324 (2005).

¶ 32         Based upon our thorough review of the record in the instant cause, we cannot conclude

          that the trial court’s decision finding respondent unfit based on his failure to make reasonable

          progress toward the return of O. was against the manifest weight of the evidence. Rather, we

          find that the trial court’s determination was wholly proper.

                                                        20
       No. 1-22-0219



¶ 33            Ground (m) puts in place a timeline, as a parent’s conduct is examined for reasonable

           progress pursuant to nine-month periods. Accordingly, courts are to consider evidence

           occurring only during the relevant nine-month periods, and we may affirm a finding of

           unfitness based on a parent’s failure to make reasonable progress in any single nine-month

           period. See In re J.L., 236 Ill. 2d 329, 340 (2010); accord In re Phoenix F., 2016 IL App

           (2d) 150431, ¶ 7. Most significant to the instant case, no exceptions are afforded to

           incarcerated parents under subsection (m). See J.L., 236 Ill. 2d at 343. That is, a parent’s

           time spent in prison does not toll any nine-month period during which reasonable progress

           must be made. See J.L., 236 Ill. 2d at 343 (“time spent incarcerated is included in the nine-

           month period during which reasonable progress must be made” under subsection (m)).

¶ 34            Respondent here was found unfit during four different nine-month periods: October 23,

           2018 to July 23, 2019; July 23, 2019 to April 23, 2020; April 23, 2020 to January 23, 2021;

           and August 1, 2020 to May 10, 2021. First, and most significantly, the record demonstrates

           that during all of these periods, respondent was incarcerated. They all preceded his release,

           which did not occur until late June 2021. During each of these periods, there was no

           indication when, or even whether, respondent was going to be release. Accordingly, it could

           not be concluded, during any of those periods, that O.’s return home to respondent in the near

           future would be feasible. Without such a determination, it could not be said that respondent

           achieved reasonable progress pursuant to ground (m). 4 See Daphnie E., 368 Ill. App. 3d at



       4
         While it could be said that return home of O. to respondent in the near future may have been feasible during the
       last nine-month period of August 1, 2020 to May 10, 2021, as that period expired only approximately six weeks
       before his release from jail, this is of no consequence as such an inference surely does not apply to the remaining
       three cited nine-month periods, only one of which is needed to support a finding of failure to make reasonable
       progress pursuant to ground (m).
                                                                21
       No. 1-22-0219



          1067; accord Jacorey S., 2012 IL App (1st) 113427, ¶ 21 (return in the near future must be

          feasible in order to support a finding that parent achieved reasonable progress pursuant to

          ground (m)).

¶ 35         In addition, the record makes clear that respondent knew what services were required of

          him. Betend and Fernandez testified that they reviewed service plans with respondent.

          Betend specified that she provided respondent with copies of his service plans whenever she

          saw him in court proceedings in relation to O., and gave these and the IA report to his

          attorney of record while he was in prison. Fernandez also detailed conversations she had

          with respondent about his service plans while he was incarcerated. Indeed, during his own

          testimony, respondent admitted that all this was true, and confirmed that he participated in a

          zoom call with Fernandez about services, as well as a case management review meeting and

          a parenting team meeting. Moreover, respondent clearly testified that he was fully aware of

          the services required of him for reunification. He even listed these for the court, including

          domestic violence assessment, individual and group therapy, trauma-informed therapy,

          parenting classes and, according to him, “a whole litany of stuff.” He then testified with

          respect to several programs in which he participated, including different counseling and

          therapy classes, like art therapy, chess and statistics classes, poetry, theology, and “parenting

          classes.” He averred that these were his attempts “to do all these things” to satisfy the

          services requirements and that he did them for exactly that reason.

¶ 36         Again, we in no way minimize respondent’s efforts. However, and again, his subjective

          efforts are not the same as the objective measure required for a finding of reasonable

          progress pursuant to ground (m). The IA report and service plans specified the services

                                                       22
       No. 1-22-0219



          respondent was required to complete; based on the evidence presented, including

          respondent’s own testimony, there is no question here that he knew what these were. These

          were the benchmarks to measure his reasonable progress. He did not complete them. While

          he made efforts in other ways, the certificates he provided simply do not show proof of the

          demonstrable movement toward the goal of reunification that was required specifically for

          him under his specific service plans. For example, the certificates reflecting his participation

          in mental health treatment and “parenting-type classes,” which respondent noted during his

          testimony, do not provide any information as to what those programs involved or whether

          they met the specific needs determined for respondent in the IA report and service plans.

          Namely, did he received the appropriate individual therapy focused on trauma as advised and

          required in these plans? Were those who administered his drug testing aware that he needed

          to be monitored while being tested due to prior episodes during which he provided false urine

          samples, as detailed in the IA report? Were the parenting classes truly focused on parenting

          skills as required by the service plans, or solely on the maintenance of a father-child

          relationship while father is in prison, as respondent described during his testimony?

¶ 37         Further, there is also no evidence that he participated in a domestic violence assessment

          with a particular focus on the victim, as was ordered. We take particularly serious note of

          this. The IA report was replete with instances of domestic violence involving respondent,

          and an assessment of such was ordered in his plans. Yet, throughout his testimony,

          respondent adamantly maintained that there was never any domestic violence between him

          and O.’s mother, and only one domestic violence incident took place between him and Ms.

          H. He fervently insisted that any such instances were “clearly not real,” “never happened,”

                                                       23
       No. 1-22-0219



          and were “complete fabricated.” He similarly refused to admit the extent of the injuries he

          caused Ms. H. (which required surgery), and insisted the police made more out of the

          February 2018 incident (for which he was charged with attempted murder) than it really was.

          All of respondent’s testimony in this regard was in direct contradiction to police reports,

          medical reports, and the restraining order O.’s mother obtained against him.

¶ 38         Respondent argues that he was never referred for services and services were not provided

          to him so he could complete them in order to show reasonable progress. However, this

          situation was of respondent’s own making. That is, respondent was in jail—during all four

          of the cited periods. This was the consequence of his actions during the February 2018

          incident that took place between him and Ms. H. As Betend and Fernandez testified, they

          simply could not make referrals for services for respondent because of this very reason; as he

          was incarcerated, there was no way he could have participated in any services as the

          necessary service providers to whom they would have referred him for his particular needs

          were outside providers. See J.L., 236 Ill. 2d at 343; In re F.P., 2014 IL App (4th) 140360, ¶

          89 (circumstances of a parent’s own making that prevent him from making reasonable

          progress by limiting his ability to engage in services, including imprisonment, are

          “irrelevant” to the objective standard for ground (m)). It is admirable that respondent used

          his time while in prison to better himself, and this, as the trial court noted, showed reasonable

          efforts. But, without more—without showing how these classes or programs or activities

          satisfied his specific service plan requirements, of which he undeniably knew—we cannot

          find that the trial court’s determination that respondent failed to show reasonable progress



                                                       24
       No. 1-22-0219



          during the nine-month periods cited, which saw him in jail without release in the near future,

          was against the manifest weight of the evidence.

¶ 39         Having so affirmed the finding of unfitness pursuant to ground (m), our decision may

          properly and legally end here. See Jaron Z., 348 Ill. App. 3d at 259 (reviewing court may

          affirm finding of unfitness on any one statutory ground and need not address any other

          ground asserted). However, were our finding incorrect (which it is not), and more

          importantly, in an effort to preserve a complete record as this matter involves the critical

          consequence of termination of respondent’s parental rights to O., we address his remaining

          contentions, albeit briefly.

¶ 40         Respondent goes on to challenge the trial court’s determination of his unfitness pursuant

          to ground (i), depravity. He asserts that the court abused its discretion in admitting exhibit

          1D because it was hearsay; he then attributes error to the court for requiring him to present

          “sufficient” evidence to rebut a presumption of depravity; and finally, he insists that

          regardless of all this, the State failed to prove he is depraved by clear and convincing

          evidence. Respondent is incorrect in each regard.

¶ 41         Under subsection (i) of the Adoption Act (750 ILCS 50/1(D)(i) (West 2018)), a parent

          may be found unfit if he is depraved, i.e., he displays “ ‘ “an inherent deficiency of moral

          sense and rectitude” ’ ” as shown by a series of acts or a course of conduct. In re Shanna W.,

          343 Ill. App. 3d 1155, 1166 (2003) (quoting In re J.A., 316 Ill. App. 3d 553, 561 (2000),

          quoting Stalder v. Stone, 412 Ill. 488 (1952)); accord In re Addison R., 2013 IL App (2d)

          121318, ¶ 23. A presumption of depravity arises if the parent has been criminally convicted

          of at least three felonies, at least one of which took place within five years of the filing of the

                                                        25
       No. 1-22-0219



          petition seeking termination of parental rights. See Addison R., 2013 IL App (2d) 121318, ¶

          23 (citing section 1(D)(i)); Shanna W., 343 Ill. App. 3d at 1166. This presumption is

          rebuttable, and the parent is able to present evidence showing that, despite his convictions, he

          is not depraved. Addison R., 2013 IL App (2d) 121318, ¶ 24; Shanna W., 343 Ill. App. 3d at

          1166. Once he produces evidence opposing the presumption, the presumption ceases to

          operate and the trial court is to determine the issue of depravity based on all the evidence

          presented. Addison R., 2013 IL App (2d) 121318, ¶ 24. Ultimately, great deference is given

          to a trial court’s finding of depravity, as it is in the best position to scrutinize the parent’s

          character and credibility, and its decision will not be overturned unless it is against the

          manifest weight of the evidence. Addison R., 2013 IL App (2d) 121318, ¶ 26; accord Shanna

          W., 343 Ill. App. 3d 1166-67.

¶ 42          In the instant case, the State presented a presumption of respondent’s depravity via group

          Exhibit 1. Within that group, exhibits 1A through 1C, which respondent does not challenge,

          provided proof of three felony drug convictions, from 2002, 2005 and 2007. Pursuant to

          statute, the State needed to show one felony conviction within five years of the filing of the

          petition seeking termination of parental rights. It did so with exhibit 1D, detailing

          respondent’s arrest, conviction and imprisonment that resulted from the February 2018

          incident between him and Ms. H. That exhibit consisted of five pages, all dated October 30,

          2019, the day respondent was adjudged guilty of aggravated domestic battery. Pages one and

          two are clearly marked as respondent’s criminal disposition sheets. They have respondent’s

          name on them, his case number, his court date, and the circuit court clerk’s certification. As

          respondent points out, there is handwriting on the pages; however, it is legible and details the

                                                         26
       No. 1-22-0219



          disposition of the matter, namely, that, while he was charged with multiple offenses

          including attempted murder, he pled guilty to “ct 2 only,” aggravated domestic battery, and

          was sentenced to four years in prison and four years of mandatory supervised release.

          Critically, these pages bear the dated stamp of the clerk of the circuit court. The third page of

          the exhibit is respondent’s mittimus, again confirming his conviction for aggravated domestic

          battery, its status as a class 2 felony, and his four-year sentence; this page is also date-

          stamped by the clerk. Additionally, the final two pages, also date-stamped, are respondent’s

          jury trial waiver (which again states his sentence) and his presentence report waiver. When

          taken together with the other exhibits in the group, the presumption of respondent’s depravity

          under the statute is clear.

¶ 43          Contrary to respondent’s contention, exhibit 1D did not constitute hearsay of any kind

          and the trial court did not abuse its discretion in admitting it into evidence. It is clear from

          the record that the contents of exhibit 1D constitute true, public court records, files and

          reports all certified, stamped and signed by the circuit court clerk, and all admissible under

          various rules of evidence. See, e.g., Ill. R. Ev. 803(8) (public agency records and reports are

          exception to hearsay); Ill. R. Ev. 902 (extrinsic evidence of authenticity is not required for

          admissibility of certified copies of public records); 735 ILCS 5/8-1202 (West 2020) (court

          entries and records may be proved certified under signature of clerk). That they may have

          appeared “different,” in respondent’s words, than exhibits 1A through 1C which detailed his

          other convictions does not render them inadmissible under evidentiary principles or

          somehow inapplicable in a depravity determination. We find no abuse of discretion in the

          trial court’s admission of exhibit 1D that would mandate reversal of its unfitness finding

                                                        27
       No. 1-22-0219



          pursuant to ground (i). See In re Davon H., 2015 IL App (1st) 150926, ¶ 85 (admissibility of

          evidence is within sound discretion of trial court); accord In re J.V., 2018 IL App (1st)

          171766, ¶ 204.

¶ 44         Moreover, we do not find that the trial court improperly shifted the burden of proof, as

          respondent asserts. In our view, he misreads the record. In support of his claim, respondent

          isolates and quotes a phrase from the trial court’s colloquy in which it stated that it had not

          “been given evidence that is sufficient to rebut the presumption” of depravity, and focuses

          solely on the word “sufficient,” claiming the court was requiring him to provide a certain,

          higher burden of evidence. However, when examining the colloquy regarding depravity in

          its entirety, this interpretation is not supported. Immediately prior to the phrase cited by

          respondent, the court properly outlined the requirements of depravity and explained that,

          even though it can be presumed based on evidence presented by the State, it can be rebutted

          by the parent. It then discussed the evidence respondent presented to rebut the presumption

          established by the State, which it noted comprised respondent’s rehabilitation attempts (the

          certificates) and his understanding of his wrongful actions. The court then noted, however,

          that “there is not a report of any kind that I have been tendered from any type of clinician that

          establishes that [he] has made progress, has addressed the numerous issues raised in the

          integrated assessment *** [or shows that he] has been rehabilitated.” It repeated this

          moments later when concluded that it “just d[idn’t] have any reports that have been tendered

          that [it] can point to or rely on and say [respondent] has been rehabilitated.” It was

          immediately after this that the court made the comment respondent now cites.



                                                       28
       No. 1-22-0219



¶ 45         When read in its full context, the court was not imposing a legal standard of “sufficiency”

          on respondent regarding depravity. It was merely using the word “sufficient” in a colloquial

          sense, meaning enough or adequate. The essence of the court’s colloquy was this: the State

          raised the presumption of depravity via the exhibits; respondent had the opportunity to rebut

          this presumption; other than the generic certificates and his testimony that he tried to better

          himself while in jail, respondent did not provide any evidence that he was rehabilitated. The

          court was not required to simply accept respondent’s testimony as true, and we have already

          discussed at length that the certificates he presented did not meet the specific requirements of

          his service plans and IA report. He did not provide anything else—no letters, no reports, no

          certificates directed to the specific requirements of his services plans or IA—to challenge the

          presumption of depravity at all, let alone “sufficiently.” See, e.g, Shanna W., 343 Ill. App.

          3d at 1167 (evidence of rehabilitation of depravity “can only be shown by a parent who

          leaves prison and maintains a lifestyle suitable for parenting children safely;” “[r]eceiving a

          few certificates for completing basic services in prison, while commendable, is not a difficult

          task and does not show rehabilitation”); accord In re A.M., 358 Ill. App. 3d 247, 254 (2005);

          see also Addison R., 2013 IL App (2d) 121318 ¶ 30 (efforts in prison such as participation in

          programs and college courses were not enough to rebut presumption of depravity).

¶ 46         Furthermore, even assuming that respondent did rebut the presumption of his depravity

          raised by the State (which he did not), the record does not support his conclusion that the

          State failed to prove his depravity by clear and convincing evidence. As noted, if respondent

          had rebutted the presumption, then the court was required to determine the issue based on all

          the evidence presented. The court specifically declared it had no evidence to show

                                                       29
       No. 1-22-0219



          respondent’s rehabilitation, while at the same time all the statutory elements of depravity had

          been met by the State. The evidence presented, then, more than supported the court’s finding

          that the State proved respondent’s depravity by clear and convincing evidence and, therefore,

          respondent’s unfitness may be properly affirmed on this this ground, as well.

¶ 47         Lastly, respondent challenges the court’s finding of unfitness pursuant to ground (b). He

          asserts that the agencies in this cause “thwart[ed his] contact with O.” when they became

          involved and that the trial court did not properly consider this, along with his persistent

          efforts in attempting to maintain contact with O. (including letters, cards and phone calls), in

          evaluating this ground.

¶ 48         A parent may be found unfit pursuant to ground (b) if he fails “to maintain a reasonable

          degree of interest, concern or responsibility as to the child’s welfare.” 750 ILCS 50/1(D)(b)

          (West 2018). The language specified in this ground is disjunctive and, therefore, any of its

          three elements–the failure to maintain a reasonable degree of interest or concern or

          responsibility as to the child’s welfare–may be considered on its own as a basis in

          determining whether the parent is unfit. See Jaron Z., 348 Ill. App. 3d at 259, citing C.L.T.,

          302 Ill. App. 3d at 773. Unlike ground (m), ground (b) has no time constraint which limits a

          court’s consideration of a parent’s fitness, and a court may consider the parent’s conduct in

          this respect in toto without being forced to analyze only certain time periods of the parent’s

          behavior. See In re Nicholas C., 2017 IL App (1st) 162101, ¶ 21, citing In re Dominique W.,

          347 Ill. App. 3d 557, 567-68 (2004). The analysis is to take place on a subjective basis. See

          Gwynne P., 346 Ill. App. 3d at 591, aff’d 215 Ill. 2d 340 (2005). Thus, as respondent points

          out, this ground does not focus on a parent’s success but, rather, the reasonableness of his

                                                       30
       No. 1-22-0219



          efforts and is to take into account his difficulties and circumstances. See Jaron Z., 348 Ill.

          App. 3d at 259; accord E.O., 311 Ill. App. 3d at 726-27 (trial court should focus on parent’s

          efforts in light of his particular circumstances, and not on whether these efforts were

          successful, per se). However, simply because a parent demonstrates some interest or

          affection towards his child does not render him fit under this ground; rather, his interest,

          concern and/or responsibility must be reasonable. See Jaron Z., 348 Ill. App. 3d at 259;

          E.O., 311 Ill. App. 3d at 727. Moreover, “[n]oncompliance with an imposed service plan ***

          and infrequent or irregular visitation with the child have all been held to be sufficient

          evidence warranting a finding of unfitness under [ground] (b).” Jaron Z., 348 Ill. App. 3d at

          259. Just as with the prior grounds discussed in this decision, great deference is afforded to

          the trial court’s determination with respect to a finding pursuant to ground (b), and it will not

          be reversed unless it is against the manifest weight of the evidence. See Jaron Z., 348 Ill.

          App. 3d at 259-60.

¶ 49         We cannot ignore the elephant in the room. By his own admission, respondent was

          incarcerated, as a consequence of his own actions, from February 2018 (before O. was

          removed) to the end of June 2021. A parent’s behavior that impedes his ability to maintain

          contact, visits or responsibility for his child may well be considered in assessing fitness under

          ground (b). See, e.g., In re Shauntae P., 2012 IL App (1st) 112280; see also In re M.J., 314

          Ill. App. 3d 649, 657 (2000). Clearly, respondent’s incarceration made it impossible for him

          to maintain his responsibility for O. This, alone, is sufficient to uphold the court’s unfitness

          finding pursuant to ground (b).



                                                       31
       No. 1-22-0219



¶ 50         With regard to his complaints that the agencies involved herein prevented his contact

          with O., none warrants reversal here. Even subjectively considering respondent’s

          circumstances, our Court has been clear that “the ultimate responsibility for maintaining a

          reasonable degree of interest, concern, and responsibility” for a child “rest[s] with

          respondent.” Konstantinos H., 387 Ill. App. 3d at 204. This is not a case where a parent had

          difficulty in obtaining transportation because he lives far from the child’s residence, or he is

          impoverished, or agencies were actively depriving him of visits or contact due to indifference

          or inadequacy of the delivery of services. See, e.g., Shauntae P., 2012 IL App (1st) 112280,

          ¶ 102 (and cases cited therein). None of this is evident in the record. To the contrary, what

          is present in the record is more than sufficient evidence to support this finding of

          respondent’s unfitness.

¶ 51         For example, while respondent may have had contact with O. when he first went to jail

          and O. was living with his grandmother, this occurred while the case was unmonitored by

          any agency. Respondent is correct that once JCFS and HCA became involved, this all

          changed; however, it did so for various critical, and clinically valid, reasons. As caseworkers

          Betend and Fernandez testified, determinations regarding contact and visitation were not at

          their solitary whim, but rather, involved staffings and discussions had among case managers,

          case supervisors, foster care clinicians, foster care supervisors, and clinical supervisors

          overseeing O.’s case. These authorities determined, at various points throughout this cause’s

          progression, that contact and visits between O. and respondent were inappropriate and

          harmful to O. This was based on O.’s increasing thoughts of self-harm and suicide, anxiety,

          and fears of respondent as expressed by him to his caregivers, caseworkers, and staff at

                                                       32
       No. 1-22-0219



          school. The record reveals he actually required medical and therapeutic treatment for these.

          In addition, Betend and Fernandez testified that phone calls between respondent and O.

          became inappropriate as respondent began using inappropriate language, and again, their

          supervisors and O.’s clinicians further determined, after multiple instances of review, that the

          letters respondent wanted to send O. were also inappropriate.

¶ 52         In addition, the fact remains that respondent did not engage in required services. He did

          not do so while incarcerated, and there is no evidence he did so upon his release. In fact,

          Betend’s testimony was that she offered him assistance upon his release to connect him with

          authorized service providers, but he refused on multiple occasions, stating he would find his

          own. He then refused, repeatedly, to give her the releases she needed to communicate with

          them, still did not conform to the service plans, and would not even tell her where he was

          actually living so she could contact him. Respondent’s failure to cooperate throughout this

          cause was not simply stubborn, but also contrary to any alleged “effort” he now insists we

          must accept as a basis to reverse this unfitness finding. We do not agree with his insistence,

          and contrarily hold that the trial court’s finding of unfitness based on ground (b) was also

          proper.

¶ 53                                              CONCLUSION

¶ 54         Accordingly, for all the foregoing reasons, we affirm the judgement of the trial court

          finding respondent unfit pursuant to grounds (m), (i) and (b) of the Adoption Act and

          terminating his parental rights to O.

¶ 55         Affirmed.



                                                       33